DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
The amendment filed 1/22/2021 has been placed of record in the file.
Claims 1, 5, and 13 have been amended.
Claims 1-21 are pending.
The applicant’s arguments with respect to claims 1-21 have been considered and are persuasive.  Claims 1-21 have been determined allowable over the prior art.

Claim Rejections - 35 USC § 112
Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  No support in the specification could be found for the claimed subject matter “an additional permission…granted to the delegate from an authentication service” and the like.  According to the specification, it appears that, beyond authentication itself, the claimed authentication service is only used to generate the session credential in response to a delegation request.  No description could be found as to how, when, or why the authentication service might be used to grant permissions.
In the interview held 12/10/2020, the applicant suggested similar claim language using the “authentication service”.  However, the discussion centered around the claim limitation “scope of permissions” and how additional permissions might be granted.  In light of this 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Victor Lesniewski whose telephone number is (571)272-2812.  The examiner can normally be reached on Monday thru Friday, 9am to 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Victor Lesniewski/Primary Examiner, Art Unit 2493